(Por la Corte, a propuesta
del Juez*Asociado Sr. Travieso.)
Vista la moción radicada por la demandada apelada, en la que •solicita la desestimación del recurso por haber sido éste abandonado por la parte apelante.
Por cuanto, de la certificación expedida con fecha 24 de abril •de 1942 por el Secretario de la Corte de Distrito de San Juan apa-rece que la sentencia recurrida fué dictada el 26 de enero de 1942 y notificada a la parte perdidosa el 27 del mismo mes; que el escrito de apelación fué radicado el 25 de febrero de 1942 y que hasta la fecha los demandantes apelantes no han radicado moción alguna solicitando transcripción de evidencia ni' han hecho gestión alguna con el propósito de perfeccionar la apelación, ni han solicitado pró-rroga para ello,
Por lo tanto, se declara con lugar la moción y se desestima por .abandono el recurso.